This action was begun on January 25, 1939, by Minnesota Mining  Manufacturing Company, a foreign corporation, plaintiff, against the Wisconsin Tax Commission, defendant, to set aside an assessment of a tax imposed under the provisions of sec. 3, ch. 505, Laws of 1935, as amended, sec.71.60, Stats.  From the judgment entered on June 10, 1939, confirming the assessment, the plaintiff appeals.
The principal question involved in this case is that considered and determined in the case ofJ. C. Penney Co. v. Tax Comm., ante, p. 286,289 N.W. 677.  For the reasons stated in that case the judgment in this case must be reversed.
By the Court. — The judgment appealed from is reversed, and cause remanded with directions to enter judgment setting aside the assessment.
FOWLER, J., dissents.